IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                  NOS. WR-88,770-01 AND -02


                  EX PARTE JAVARUSE RAYMONE HARDY, Applicant


           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
  CAUSE NOS. W13-14092-I(A) AND W13-14121-I(A) IN THE CRIMINAL DISTRICT
                           COURT NUMBER TWO
                          FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

separate aggravated robbery offenses and he was sentenced to twenty-four years’ imprisonment in

each cause. The Eighth Court of Appeals affirmed his convictions. Hardy v. State, Nos. 08-14-

00044-CR and 08-14-00045-CR (Tex. App.—El Paso Feb. 14, 2015) (not designated for

publication).

       Applicant contends that his trial counsel rendered ineffective assistance because he failed to
                                                                                                      2

call favorable witnesses to testify during sentencing in these cases. Applicant has provided several

sworn affidavits in support of his claim for relief.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       The record reflects that Applicant is currently represented by counsel. However, if this is no

longer true, and if the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                               3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: September 12, 2018
Do not publish